*~j jM mj
                        ELECTRONIC RECORD



                                                              Burglary of a
COA#      14-12-00632-CR                      OFFENSE:        Habitation

          Emerson Handy v The State of
STYLE: Texas                                  COUNTY:         Harris

                     Affirmed as
COA DISPOSITION:     Modified                 TRIAL COURT: 179th District Court

DATE: 05/09/2013            Publish: Yes      TCCASE#:        1278565




                   IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:                                             CCA#:
                                                                  7/7W3
         Starve                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

                                                   JUDGE:

DATE: Xl^rlf )&, ^O/^                              SIGNED:.                   PC:_
JUDGE:       PC                                    PUBLISH:                  DNP:




                                                                              MOTION FOR

                                          REHEARING IN CCA IS:

                                          JUDGE:


          •//*»/•* PETITION
  FOR DISCREHONARYREVIEW
  a re
  TO  ^v. ./* y




             JUDGE